said to charge the offense for which the defendant was convicted."     Id.
                     (internal quotation marks omitted).
                                 NRS 205.463(1) provides, in relevant part, that a person who
                     knowingly "[o]btains any personal identifying information of another
                     person" and intentionally uses that information for any unlawful purpose
                     is guilty of a felony. Here, the amended information alleged that
                     VanWinkle "obtained" a debit card number and/or personal identification
                     number ("PIN") belonging to another person and used the debit card
                     and/or PIN or assisted his codefendant in using them at ARCO to
                     purchase gasoline (count 1), and at the AM/PM convenience store to obtain
                     currency or merchandise (count 2). The amended information made
                     reference to the statutes under which VanWinkle was charged and alleged
                     the time, place, and method or manner in which he committed the
                     offenses. Thus, we conclude that the amended information plainly charges
                     the offenses for which VanWinkle was convicted.   See NRS 173.075(1); see
                     Laney, 86 Nev. at 178, 466 P.2d at 669.
                                 VanWinkle's sole argument is that the amended information is
                     defective because it does not specify where or how he obtained the debit
                     card number and PIN. He contends that because the evidence at the
                     preliminary hearing showed only that he obtained the personal identifying
                     information in the mail, the State should not have been able to argue at
                     trial that he may have received it from his codefendant. We disagree and
                     conclude that the amended information included the relevant facts and
                     essential elements of the offense. The fact that the information did not
                     specify how or where VanWinkle obtained the debit card number and PIN
                     did not render it deficient or prevent VanWinkle from preparing his
                     defense. Notably, the basis for the State's argument that VanWinkle may

SUPREME COURT
        Of
     NEVADA
                                                           2
(0) 1947A    agibP
                  have obtained the debit card number and PIN from his codefendant was
                  VanWinkle's own statement to the police, which was admitted at trial but
                  not at the preliminary hearing due to VanWinkle's objection. Thus,
                  VanWinkle was aware of the two different theories as to how and where
                  he obtained the personal identifying information. Accordingly, we
                  conclude that the amended information was sufficient to support the
                  judgment of conviction, and we
                              ORDER the judgment of conviction AFFIRMED.'




                                          Parraguirre


                                 pa          J.
                  Douglas                                   Cherry



                  cc:   Ninth Judicial District Court Dept. 2
                        Kristine L. Brown
                        Attorney General/Carson City
                        Douglas County District Attorney/Minden
                        Douglas County Clerk




                        WanWinkle's fast track statement does not comply with the
                  provisions of NRAP 3C(h)(1) and NRAP 32(a)(4) and (a)(5) because it does
                  not have 1-inch margins on all four sides and it uses 12-point font instead
                  of 14-point font as represented in the verification. We caution
                  VanWinkle's counsel, Kristine L. Brown, that future failure to comply with
                  formatting requirements when filing briefs with this court may result in
                  the imposition of sanctions. NRAP 3C(n) NRAP 32(e).



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    en